Order entered August 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00914-CR

                              CODY JOHN HOLT, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 062011

                                          ORDER
       We GRANT Official Court Reporter Cindy Bardwell’s August 13, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on or before

September 30, 2014.


                                                     /s/   DAVID EVANS
                                                           JUSTICE